ICO, Inc. Announces the Results of the Special Meeting of Shareholders HOUSTON, TEXAS, April 28, 2010 – ICO, Inc. (Nasdaq GM: ICOC), global producer of custom polymer powders and plastic film concentrates, today announced that it held its special meeting of shareholders to vote on the proposed merger with A. Schulman, Inc. (Nasdaq GS:SHLM).ICO is pleased to report that its shareholders approved the merger by the requisite vote, and the transaction is expected to close on April 30, 2010. About ICO, Inc. With 20 locations in 9 countries, ICO produces custom polymer powders for rotational molding and other polymer related businesses, such as the textile, metal coating and masterbatch markets. ICO remains an industry leader in size reduction, compounding and other tolling services for plastic and non-plastic materials.
